Citation Nr: 1521217	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for left knee strain from December 18, 2012 to July 21, 2013, and since October 1, 2013, to include on a schedular and extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served on active duty from January 2002 to May 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2013, the Appeals Management Center (AMC) granted an increased 30 percent rating for the Veteran's left knee strain, effective December 18, 2012.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013 the Board, in relevant part, denied entitlement to an initial rating in excess of 10 percent for left knee strain prior to December 18, 2012, and remanded the issue of entitlement to a rating in excess of 30 percent from December 18, 2012, for additional development.  The Board again remanded the claim for additional development in January and August 2014.  The case has since been returned to the Board for further appellate consideration.  

In August 2014, the Board also remanded the issue of entitlement to a temporary total rating based on left knee surgery necessitating convalescence.  In an August 2014 rating decision dated one day prior, however, the RO granted entitlement to a temporary total rating based on left knee surgery necessitating convalescence, effective January 24, 2013, and continued the previously assigned 30 percent disability rating for the Veteran's left knee disability, effective October 1, 2013.  In October 2014, the RO determined that there was clear and unmistakable error (CUE) in the effective date assigned for the temporary total rating based on left knee surgery necessitating convalescence and an earlier effective date of July 22, 2013, was assigned and the 30 percent disability was again continued, effective October 1, 2013.  As this represents a total grant of benefits sought on appeal from July 22, 2013, to September 30, 2013, that period is no longer before the board for appellate consideration.  

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets additional delay of adjudication of the Veteran's claim for a disability rating in excess of 30 percent for left knee strain from December 18, 2012 to July 21, 2013, and since October 1, 2013, to include on a schedular and extra-schedular basis, the Board finds the claim must again be remanded for the 5th time for additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted, this case was most recently remanded for additional development in August 2014, to include obtainment of the Veteran's employment records, including any associated medical records and attendance records from the U.S. Postal Service and any other records repository deemed appropriate, as well as all pertinent private treatment records pertaining to the disability on appeal from Dr. RM and Dr. O at OrthoCarolina, and whom VA treatment records very clearly indicate were fee-basis orthopedic treatment providers for the left knee disability on appeal during the applicable appellate periods.  See VA treatment notes received October 28, 2014, showing plan for referral for fee-basis orthopedic surgery for torn meniscus of the left knee on May 17, 2013 (pg. 110).

As to the Veteran's employment records, correspondence received from the U.S. Postal Service Shared Service Center (HRSSC) on November 20, 2014, indicates that the Veteran's records requested by VA were located at the Veteran's local U.S. Postal Service personnel office.  It was noted that VA's records request had been forwarded to that office and that any further inquiries should be sent to that office at the address provided.  There is no indication that any response was received from the Veteran's local U.S. Postal Service personnel office or that VA sent any follow-up request for the Veteran's employment records to the local personnel office at the address provided.  

Although PS Forms 3972 dating from 2011 through 2014 were received from the Veteran on October 20, 2014, as noted in the prior remand, it remains unclear what leave, if any, was used as a consequence of the Veteran's left knee disability on appeal as opposed to his other FMLA protected conditions (PTSD and influenza).  As this evidence is relevant in determining whether the Veteran's left knee disability has caused marked interference with his employment pursuant to 38 C.F.R. § 3.321(b)(1) as alleged, it is necessary to contact the Veteran's local U.S. Postal Service personnel office at the address provided in the November 2014 correspondence from the USPS HRSSC for clarification of the exact dates and times of any leave the Veteran used as a consequence of his left knee disability on appeal as opposed to any other service-connected and/or FMLA protected disability or condition.  

In addition, on October 28, 2014, the RO requested that the Veteran submit authorization to enable VA to obtain private treatment records from Dr. RM and Dr. O at OrthoCarolina dating since August 27, 2013.  In a statement received November 7, 2014, the Veteran indicated that he had been seen at OrthoCarolina since April 2013 and that he had since been transferred back to the Salisbury VAMC for treatment of his left knee disability.  In a notice letter dated on that same date the RO, for reasons unbeknownst to the Board, indicated that it was not going to request any records from OrthoCarolina since 2013.  In that regard, VA treatment records received on October 28, 2014, very clearly indicate that non-VA fee-basis orthopedic consults were completed and scanned on July 11, 2013; October 8, 2013; December 12, 2013; January 16, 2014; January 17, 2014; January 29, 2014; and February 6, 2014.  These records have not been obtained or associated with the claims file for review.  As these records likely contain findings relevant to the claim for increase for the Veteran's left knee disability, additional development is necessary to obtain them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all pertinent VA treatment records from the Salisbury VAMC/Charlotte CBOC dating since October 28, 2014.  Also obtain copies of all scanned fee-basis orthopedic treatment records dating since April 2013.  All records and responses received should be associated with the claims file.

2. After obtaining any necessary authorization from the Veteran, request relevant private treatment and occupational medical and attendance records from:

a) OrthoCarolina pertaining to any treatment the Veteran received from Dr. RM and Dr. O (University Campus) for a left knee disability since April 2013.  

b) The Veteran's local U.S. Postal Service personnel office at the address listed and in accordance with information contain in correspondence received from the Postal Service Shared Service Center (HRSSC) on November 20, 2014.  Request a copy of all of the Veteran's employment records, including any associated medical and attendance records.  Clarification should be requested to the extent possible as to the exact dates and times of any leave (sick, annual, FMLA, and leave without pay) used related to the Veteran's service-connected left knee disability.  If any leave used is known to be for disability other than a left knee disability, that should also be specified.  

All efforts to obtain records must be documented in the claims file.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3. Following receipt of the above requested evidence, undertake any additional development deemed appropriate in light of the additional evidence received.  Then, readjudicate the claim for increase for a left knee disability from December 18, 2012, to July 21, 2013, and since October 1, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




